Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “124” has been used to designate both a generator and a transformer. See specification page 7 lines 11 and 13.  The Examiner understands this to likely be a minor error and that label 124 on page 7 line 13 should be corrected to 112 to represent the other of the two previously stated generators being referenced. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 2, line 19 states “a electrosurgical generator”. This should state --an electrosurgical generator--
Page 7, line 20 states “capacitor 132 and inductor 134 for a series…” This should state --capacitor 132 and inductor 134 form a series…--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman (US 20170119452 A1).
Regarding claim 1, Ellman discloses an electrosurgical generator (RF generator [0002]) comprising: 
first generator circuitry (within waveform generator 30 of RF circuitry 10) configured to produce a first power signal having a first peak voltage (generates a continuous oscillating waveform [0053]; has first maximum voltage [0010]);

third generator circuitry (Figs. 1 and 2 show circuitry connecting waveform generation module 30 to tools 58 and 68) configured to communicate a signal comprising a combination of the series of burst signals with the first power signal (waveform generation module 30 outputs amplitude modulated signals [0053], corresponding to the combination of signals) to an electrosurgical probe (tools 58 and 68 comprising probes or electrodes [0046]).
Ellman fails to specifically disclose that each burst signal when combined with the first power signal, has a second peak voltage greater than the first peak voltage. 
However, Ellman discloses customization of output power [0053]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to modulate (combine signals) such that the voltage peak of the combined signal is higher than the first power signal peak voltage in order to customize the output power for hemostasis [0053]. 
Regarding claims 2 and 3, Ellman discloses the electrosurgical generator of claim 1 but fails to explicitly disclose wherein the first and second generator circuitries respectively comprise first and second transformers coupled to a power source.
However, Ellman discloses that the amplification of waveform 32 may be accomplished using a transformer [0042]; corresponding to first amplification 40 of RF circuitry 10 in Figs. 1 and 2. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include transformers in either or both the first and second circuitry, or after signal combination to achieve expected results. 
Regarding claim 5, Ellman discloses the electrosurgical generator of claim 1 and further discloses wherein the first power signal has a sinusoidal waveform (continuous oscillating waveform is a sine wave [0053]).
Ellman fails to disclose wherein the series of burst signals has a sinusoidal waveform. However, Ellman discloses that the pulse modulation signal can be any shape [0059]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to make the series of pulse modulation signals sinusoidal in order to customize output power for hemostasis [0053]. 
Regarding claim 13, Ellman discloses an electrosurgical system (RF generator [0002]) comprising: 
an electrosurgical signal generator (waveform generation module 30, Fig. 1) operable to generate an amplitude modulated power signal (amplitude modulation [0053]) comprising a first sinusoidal signal portion (continuous oscillating waveform having a sinusoidal shape [0053]) having a first peak voltage (maximum voltage [0010]) and a plurality of second signal portions (pulse modulation [0053]); and
an electrosurgical probe (tools 58 and 68 comprising probes or electrodes [0046], Figs. 1 and 2) electrically coupled with the electrosurgical signal generator (Figs. 1 and 2) to receive the amplitude modulated power signal and apply the amplitude modulated power signal as an output (flow of Figs. 1 and 2 shows amplitude modulated signal from waveform generation module 30 proceeding to tools 58 and 68 then out therefrom).
Ellman fails to specifically disclose wherein the plurality of second signal portions are sinusoidal or the amplitude modulated power signal has a second peak voltage greater than the first peak voltage during the plurality of second sinusoidal signal portions.
However, Ellman discloses that the pulse modulation signals (corresponding to the plurality of second signal portions) can be any shape [0059] and the customization of output power [0053]. Therefore, it would have been obvious to one of ordinary skill in the art before the 
This further meets the limitations of claim 14 requiring a cable electrically coupling the electrosurgical probe to the electrosurgical signal generator (Fig. 1, electrical connection of tools 58 and 68 to waveform generation module 30). 
Regarding claim 17-18, the system of claim 14 would be produced by the method of claims 17 and 18. See MPEP 2113 Subsection I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.
Claims 4, 10-12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman (US 20170119452 A1) in view of Jussila (US 20170126011 A1).
Regarding claim 4, Ellman discloses the electrosurgical generator of claim 1, but fails to disclose wherein the third generator circuitry comprises filter circuitry.
Jussila, in a system for similar electrical control, discloses AC output filter 40 and further discloses wherein AC output filter 40 is connected to AC output of inverter 10, and that there can be one or more transformers between AC output of inverter 10 and AC network 30 (Fig. 1), including between inverter 10 and filter 40 [0015]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system disclosed by Ellman the filter circuitry including inverter and transformers as taught by Jussila in order to influence the quality of the output current [0005]. 
	This further meets the limitations of claims 10-12 requiring a DC to AC inverter (inverter 10 [0015]), transformer [0015], and further arrangement of transformer between the In re Japikse, 86 USPQ 70.
Regarding claim 15, Ellman discloses the electrosurgical system of claim 13, but fails to disclose wherein the electrosurgical signal generator further comprises: a first transformer configured to provide the first sinusoidal signal portion; a second transformer configured to provide the plurality of second sinusoidal signal portions; and filter circuitry electrically coupled between both the first transformer and the second transformer and the electrosurgical probe.
Jussila, in a system for similar electrical control, discloses AC output filter 40 and further discloses wherein AC output filter 40 is connected to AC output of inverter 10, and that there can be one or more transformers between AC output of inverter 10 and AC network 30 (Fig. 1), including between inverter 10 and filter 40 [0015].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system disclosed by Ellman the filter circuitry including inverter and transformers as taught by Jussila in order to influence the quality of the output current [0005]. This includes altered configurations of these components, as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	This further meets the limitations of claim 19 as the system of claim 15 would be produced by the method of claim 19. See MPEP 2113 Subsection I as above. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman (US 20170119452 A1) in view of Cordis et al. (EP 0517243 A1).
Ellman discloses the electrosurgical generator of claim 1, but fails to disclose wherein the first peak voltage is less than about 400 volts (V). 
	Cordis et al., in an analogous system, discloses wherein electrosurgical generators are known to use AC voltages in the range of 150 to 5000 V peak-to-peak (p. 2 lines 56-57). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date Also see MPEP 2144.05 Subsection I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90.”
	This further meets the limitations of claim 7 requiring the second peak voltage be greater than about 500 V. 
	Furthermore, voltage as used to perform electrosurgery is understood to be a result-effective variable, supported by Kerr (US 20170252093 A1) which is not cited as a reference, in which a method for energizing electrosurgical instruments is disclosed, and it is stated that power parameters such as voltage are adjusted to affect the perceived output intensity [0029]. It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman (US 20170119452 A1) in view of O’Neil (US 20100196343 A1).
Ellman discloses the electrosurgical generator of claim 1, but fails to disclose wherein the first generator circuitry comprises a first capacitor or wherein the second generator circuitry comprises a second capacitor coupled to a field effect transistor (FET). 
O’Neil, in a system for similar electrical control, discloses a capacitor (capacitor 610 [0070], Fig. 2) and FET (FET 600 [0070], Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system disclosed by Ellman the capacitor and FET as taught by O’Neil in order to generate signals and control electrical flow [0070]. This includes altered configurations of these components, as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman (US 20170119452 A1) in view of Jussila (US 20170126011 A1) further in view of O’Neil (US 20100196343 A1).
	Regarding claim 16, Ellman discloses the electrosurgical system of claim 13, but fails to disclose wherein the electrosurgical signal generator further comprises: a first capacitor configured to store a first voltage for the first sinusoidal signal portion; a second capacitor configured to store a second voltage for the plurality of second sinusoidal signal portions; DC to AC inverter circuitry; a field effect transistor coupling the second capacitor to the DC to AC inverter circuitry; a transformer coupled with the first capacitor and the second capacitor via the DC to AC inverter circuitry; and filter circuitry electrically coupled between the transformer and the electrosurgical probe.
	Jussila, in a system for similar electrical control, discloses AC output filter 40 and further discloses wherein AC output filter 40 is connected to AC output of inverter 10, and that there can be one or more transformers between AC output of inverter 10 and AC network 30 (Fig. 1), including between inverter 10 and filter 40 [0015].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system disclosed by Ellman the filter circuitry including inverter and transformers as taught by Jussila in order to influence the quality of the output current [0005].
O’Neil, in a system for similar electrical control, discloses a capacitor (capacitor 610 [0070], Fig. 2) and FET (FET 600 [0070], Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system disclosed by Ellman the capacitor and FET as taught by O’Neil in order to generate signals and control electrical flow [0070]. 
As claimed, capacitors configured to store the voltages (as is the function of any capacitor) of the first and second sinusoidal signal portions, as well as the various couplings In re Japikse, 86 USPQ 70. 
	This further meets the limitations of claim 20 as the system of claim 16 would be produced by the method of claim 20. See MPEP 2113 Subsection I as above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL D MCCLELLAN whose telephone number is (571)272-1076. The examiner can normally be reached Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL DOUGLAS MCCLELLAN/Examiner, Art Unit 3794